Order filed December 4, 2014




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00579-CR
                                    ____________

                          HENRY AMADOR, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1390567

                                       ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. See Anders v. California, 386 U.S.
738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel
certified to this court that he provided appellant with a copy of the Anders brief and
advised appellant of his right to file a pro se brief in response. The appellate record
has also been provided to appellant.
      If appellant desires to file a pro se brief in response to counsel’s Anders
brief, appellant’s pro se brief shall be due on or before January 5, 2015.



                                      PER CURIAM